            Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 1 of 32




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GNCO, INC.,                                     ) CIVIL DIVISION
TOWLIFT, INC.,                                  )
EAGLE MARK 4 EQUIPMENT CO., and                 ) Case No. 2:21-cv-318
FLEET TEAM, INC.,                               )
                                                )
                Plaintiffs,                     )
                                                )
       v.                                       )
                                                )
RYAN HARMON and                                 )
BURNS INDUSTRIAL EQUIPMENT,                     )
INC.,                                           )
                                                )
                Defendants.                     )

                                    VERIFIED COMPLAINT

       Plaintiffs GNCO, Inc. (“GNCO”), Towlift, Inc. (“Towlift”), Eagle Mark 4 Equipment Co.

(“Eagle Mark”) and Fleet Team, Inc. (“Fleet Team”) (collectively “Plaintiffs”) bring this action

against Defendants Ryan Harmon (“Harmon”) and Burns Industrial Equipment (“Burns

Industrial”) (collectively “Defendants”) and state as follows:

                                  NATURE OF THE ACTION

       1.       Plaintiffs are a group of commonly owned businesses in the materials handling,

forklift and industrial equipment, consulting and truck sales/rental industries, with locations

throughout the region, including Pennsylvania and Ohio. GNCO is the parent company and

owner of the other three Plaintiffs: Towlift, Eagle Mark, and Fleet Team. Together, Plaintiffs

supply customers with commercial and industrial equipment and trucks, and provide consulting

in fleet management. Plaintiffs assert claims against Defendants, a former executive and his

current employer, for conversion of their confidential information, customer lists, customer

pricing, customer contacts, customer history, customer payment and methods, planned

maintenance for customers, financial information and projections, margins, costs, product
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 2 of 32




information such as descriptions, specifications, numbers, suppliers, marketing and business

development information, material characteristics, prices, catalogs, sales literature, customer and

supplier information including vendor or supplier pricing, detailed business development

opportunities, and detailed information concerning pending deals (“Confidential Information”).

As set forth below, while still employed by Plaintiff Towlift and a member of GNCO’s

Executive Committee, Harmon secretly converted Plaintiffs’ Confidential Information and

intentionally afforded Plaintiffs no advance notice of his intention to resign on February 3, 2021,

all with the knowledge and ratification of Burns Industrial. Until his abrupt resignation to

become the Vice President of Business Development and Fleet at Burns Industrial, Harmon was

a member of GNCO’s Executive Committee and had been entrusted to open and develop

Towlift’s Pittsburgh branch and serve as its General Manager. As the General Manager of

Towlift’s Pittsburgh office and a member of the Executive Committee, which were positions of

substantial responsibility as well as compensation, Harmon had unbridled access to a suite of

Plaintiffs’ Confidential Information, which is extremely sensitive and competitive information

regarding all of the GNCO businesses and that of its suppliers. Plaintiffs’ Confidential

Information was highly safeguarded and could be broadly accessed by only the most senior

executives. Plaintiffs’ Confidential Information, individually and together, constitutes trade

secrets under applicable federal, Pennsylvania, and Ohio trade secrets law. Harmon secretly

abused the trust and access he had been given to this highly sensitive competitive information for

his own benefit and the benefit of his prospective and now current employer, Burns Industrial,

one of the largest competitors of Plaintiffs, in anticipation of his resignation and employment by

Burns Industrial. As of this date, Harmon and Burns Industrial have already begun using

Plaintiffs’ Confidential Information to unfairly compete with Towlift and Fleet Team in the



                                                2
            Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 3 of 32




marketplace, at a potentially very grave cost to Plaintiffs, including lost profits and loss of good

will. Plaintiffs, at great expense, have discovered, and are continuing to uncover, Defendants’

misconduct through an analysis of data retained on computer hard drives and digital devices

utilized by Harmon, as well as paper documentation unintentionally left behind by Harmon.

      Plaintiffs request an accounting of all revenue or other benefits derived from the unlawful

taking of the trade secrets in any form removed by Harmon and provided to Burns Industrial; the

return of Plaintiffs’ trade secrets which were misappropriated by Harmon; an injunction

enjoining Harmon from working at Burns Industrial or any similar competitor; an injunction

prohibiting Harmon and Burns Industrial from using or disclosing the misappropriated trade

secrets or from engaging in similar misconduct or unfair competition; attorneys’ fees and costs;

double damages under the federal Defend Trade Secrets Act and Pennsylvania Trade Secrets

Act; treble damages under the Ohio Uniform Trade Secrets Act; exemplary damages for the

outrageous abuse of trust and theft and misuse of information and opportunities by Defendants;

and for such other relief as is just, following discovery in this matter and an accounting of the

misconduct.

                                         THE PARTIES

                                             Plaintiffs

       2.       GNCO is an Ohio corporation whose principal place of business is located at

1395 Valley Belt Road, Cleveland, OH 44131. Its wholly owned subsidiaries include Towlift

and Eagle Mark, who buy, sell, lease, and service material handling equipment, and Fleet Team,

who provides consulting to its customers concerning material handling equipment.

       3.       Towlift is an Ohio corporation with its principal place of business located at 1395

Valley Belt Road, Cleveland, OH 44131.



                                                 3
            Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 4 of 32




       4.       Towlift also maintains a place of business at 304 Deer Run Road, Suite #3,

Sewickley, PA 15143 (the “Pittsburgh Branch”).

       5.       Eagle Mark is an Ohio corporation with its principal place of business located at

330 Ashland Rd, Mansfield, OH 44905.

       6.       Fleet Team is an Ohio corporation with its principal place of business located at

6155 Rockside Rd Suite 200, Independence, OH 44131.

                                           Defendants

       7.       Harmon is a resident of Pennsylvania who, upon information and belief, resides at

212 Buckeye Drive, Harmony, PA 16037. Until February 3, 2021, at which time he resigned,

Harmon was employed by Towlift, as General Manager of Towlift’s Pittsburgh branch. On

February 8, 2021, Harmon began his employment with Burns Industrial.

       8.       Burns Industrial is a Pennsylvania corporation with its principal place of business

located at 210 Thorn Hill Road, Warrendale, PA 15086. Burns Industrial is in the same line of

business as Towlift and Eagle Mark, but, on information and belief, is also starting a consulting

business similar to that of Fleet Team.

                                 JURISDICTION AND VENUE

       9.       Plaintiffs are bringing claims under the Defend Trade Secrets Act, 18 U.S.C. §

1836 and, therefore, this Court has subject matter jurisdiction pursuant to 28 U.S.C §1331.

       10.      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       11.      There is also complete diversity among the parties, and the amount in controversy

exceeds $75,000.00, so even if there was no federal claim, this Court would have diversity

jurisdiction over the state law claims pursuant to 28 U.S.C. § 1332.



                                                 4
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 5 of 32




       12.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) as a substantial part of the

events or omissions giving rise to the claims occurred in the Western District of Pennsylvania.

Specifically, Plaintiffs’ cause of action arose in Allegheny County, Allegheny County is also the

county in which Harmon was employed, and it is the county in which material events occurred.

                                  STATEMENT OF FACTS

                     Harmon’s Employment and Access to Trade Secrets

       13.     Harmon commenced employment with Towlift in 2005 as a Systems Project

Manager. Harmon held a variety of positions at Towlift until he transferred to Fleet Team in

August 2013 where he was employed as a Fleet Manager.

       14.     In September 2016, Harmon was transferred back to Towlift as a General

Manager. As the General Manager, Harmon was charged with opening and acting as the senior

executive of Towlift’s newly created Pittsburgh Branch.

       15.     As General Manager of the Pittsburgh Branch, Harmon had overall responsibility

for the Pittsburgh Branch and Harmon’s duties included business development and coordination,

profitability of the branch, selling and leasing material handling equipment in the counties

surrounding Pittsburgh, as well as hiring and firing employees at the branch.

       16.     As General Manager, Harmon had access to Towlift’s customer lists, customer

pricing, customer contacts, customer history, customer payment and methods, financial

information and projections, margins, costs, product information such as descriptions,

specifications, numbers, suppliers, marketing and business development information,

information concerning pending deals, material characteristics, prices, catalogs, sales literature,

and vendor and supplier information including vendor and supplier pricing.

       17.     As stated above, in addition to being the General Manager of the Pittsburgh

Branch, Harmon was one of the members of GNCO’s Executive Committee, formed in 2018.

                                                5
          Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 6 of 32




The Executive Committee is composed of the Board of Directors and key executives of GNCO’s

subsidiaries. It meets monthly and sets the strategic direction and goals for GNCO and its

subsidiaries including Towlift, Eagle Mark, and Fleet Team.

       18.     In his role on the Executive Committee, Harmon had unbridled access to the

confidential information described in Paragraph 16, as well as access to all of that same

information for all of GNCO’s other subsidiaries (collectively defined above as “Confidential

Information”). It is important to understand that the suite of Confidential Information concerned

not just the details of Plaintiffs’ businesses, but certain competitively sensitive details regarding

Plaintiffs’ suppliers and customers, with which Plaintiffs had been entrusted in the course of

their business relationships and transactions.

       19.     The Confidential Information is not known to the public. The Plaintiffs restrict

access to their Confidential Information to those who need to know, and those in the most trusted

positions such as the Executive Committee.

       20.     Plaintiffs have safeguards, such as credentials and passwords, network logs, and

firewalls, to protect the confidentiality of the Confidential Information. Plaintiffs protect their

Confidential Information at significant cost.

       21.     In addition, Plaintiffs derive actual or potential independent economic value from

this Confidential Information, and this Confidential Information constitutes a trade secret as

defined by the Defend Trade Secrets Act, 18 U.S.C. § 1839, Pennsylvania’s Trade Secrets Act,

12 Pa.C.S. § 5302, and Ohio’s Uniform Trade Secrets Act, O.R.C. § 1333.61(D).

       22.     The industries in which Plaintiffs are engaged are highly competitive. Plaintiffs

have invested considerable time and money in developing their business information, marketing




                                                 6
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 7 of 32




and advertising information, customers, relationships with suppliers, and Confidential

Information.

                                  Towlift’s Employment Policies

       23.     Towlift has a Handbook which contains written policies concerning the use of its

computer, servers and e-mails systems, confidentiality, and the use of the internet, that are

distributed to all employees who are required to execute a written acknowledgment of their

review and receipt of those policies and compliance with them.

       24.     Harmon acknowledged these policies and agreed to abide by them when he signed

an Acknowledgement of Receipt on August 11, 2016.

       25.     These Towlift policies advised Harmon that all data on Towlift’s computer

systems are Towlift’s property.

       26.     These Towlift policies also advised Harmon that Towlift computers and email

systems should not be used for improper or unlawful purposes.

       27.     Towlift’s policies also prohibit the use of any unauthorized hardware to access

company data and prohibit the disclosure of company data to a competitor or vendor.

       28.     As set forth above, Harmon violated all of these policies when he misappropriated

and converted Towlift’s and its sister subsidiaries’ Confidential Information.

       Harmon’s Resignation and Acceptance of Employment with Burns Industrial

       29.     On January 21, 2021, Harmon received an offer letter from Burns Industrial,

offering him a position as Vice President. Harmon did not resign at that time, but for reasons

which became clear later, waited until February 3 to do so.

       30.     On February 3, 2021, without having provided any prior notice or indication,

Harmon announced his resignation from his employment with Towlift as of that day because he



                                                7
          Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 8 of 32




had accepted a role as Vice President with Burns Industrial to begin on Monday, February 8,

2021.

        31.     Within days after his commencement of employment at Burns Industrial, Harmon

changed his LinkedIn profile to identify himself as himself the Vice President:           Business

Development and Fleet at Burns Industrial.

        32.     Burns Industrial, like Towlift and Eagle Mark, is in the material handling business

and is one of Plaintiffs’ largest competitors. Burns Industrial buys, sells, leases, and remarkets

forklifts and other light construction or material handling equipment.

        33.     Prior to its employment of Harmon, Burns Industrial did not provide the same

type of consulting services as Fleet Team.

        34.     Harmon intended to leverage Plaintiffs’ Confidential Information for his own

benefit and the benefit of Burns Industrial, and to the detriment of Plaintiffs.

              Harmon’s Misappropriation of Plaintiffs’ Confidential Information

        35.     As a result of his position of trust with GNCO and Towlift, at all times material

hereto, Harmon had broad access to all of Plaintiffs’ Confidential Information. Unbeknownst to

Plaintiffs, Harmon intended to resign his employment with Towlift and accept employment with

Burns Industrial, a competitor of Plaintiffs.

        36.     Beginning on January 25, 2021, a little more than a week prior to his resignation

on February 3, 2021, Harmon, for no legitimate business reason, surreptitiously accessed and

then misappropriated Plaintiffs’ Confidential Information including information regarding

GNCO’s subsidiaries. The files which Harmon accessed were not limited to the Confidential

Information of Towlift’s Pittsburgh Branch for which he had responsibility but included, inter

alia, Fleet Team, Eagle Mark and Towlift of Toledo.



                                                  8
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 9 of 32




       37.     Harmon’s misappropriation occurred through multiple means, including but not

limited to using unauthorized hardware/external storage device(s) to unlawfully download and

copy the Confidential Information, making handwritten notes of Confidential Information that

could not be downloaded, printed or copied, accessing, and likely downloading and copying

several non-Towlift files, which had nothing to do with his duties and responsibilities at Towlift,

and printing other documents.

       38.     On or about January 26, 2021, Harmon accessed Plaintiffs' computer files titled

"clev.pmdue" and downloaded that file onto an external storage device. This file contains

Towlift's Cleveland Branch's complete list of customer names, the make, model, and serial

number of their equipment, customer contact name and phone number, the schedule for periodic

maintenance of that equipment, and the cost of such maintenance (“Cleveland PM Master List”).

       39.     The information contained in the Cleveland PM Master List has been developed

throughout the course of Towlift Cleveland’s 55-year history.

       40.     In the ordinary course of business, if a sales executive had need of the information

referenced in paragraphs 38 and 39 above, Plaintiffs’ IT department would run a targeted report

upon request. In this case, since Harmon had no legitimate basis for this request, he did not

request the IT department’s assistance.

       41.     Rather, as a member of the Executive Committee with broad access to the

information, Harmon created a query and ran an expansive report on his own.

       42.     After he generated and saved the report, Harmon deleted the report from

Plaintiffs’ computer network. It was only through a recreation of the search query that Plaintiffs’

IT department was able to generate the report that Harmon originally created.




                                                9
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 10 of 32




       43.     Notably, although Harmon worked at Towlift’s Pittsburgh branch, he generated

this report for Towlift’s Cleveland branch customers. Shortly after he resigned his employment

with Towlift, Harmon told a former Towlift colleague that he planned to solicit Towlift’s clients,

and take Towlift’s business accounts located in Cleveland, Ohio.

       44.     Harmon copied files off his laptop related to current Towlift Pittsburgh customers

including red-lined contracts and negotiated Rental Agreements, and OneDrive Sales Files

regarding Fleet Management and OneDrive Sales Files regarding Sales Demos.

       45.     Additionally, supplier information was copied onto an external device related to

confidential "price pages" for the three major lines Towlift exclusively represents in its market:

Caterpillar Lift Trucks (Mitsubishi Logisnext Co.)(254 Pages), Jungheinrich (527 Pages), and

Mitsubishi Forklift Trucks (353 Pages). These documents have extensive pricing information,

confidential dealer rules related to sales strategies, and options available on offered equipment.

This information is available through an online portal for dealer representatives direct from the

manufacturer, is regarded as extremely confidential, and is entrusted to Plaintiffs as a result of

their business relationship. In fact, with regard to the above information and like information

from other suppliers, for some, Plaintiffs Towlift and Eagle Mark are bound by non-disclosure

agreements.

       46.     Harmon took that external storage device with the above information on it when

he resigned from Towlift.

       47.     Additionally, prior to his departure, Harmon improperly accessed information

from Plaintiffs’ Salesforce cloud-based platform, which, inter alia, identifies and ranks

Plaintiffs’ business opportunities by the sales amount and likelihood of closing the transaction.




                                                10
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 11 of 32




       48.       In Harmon’s role on the Executive Committee, he had complete access to all the

information contained on Salesforce regarding GNCO and its subsidiaries. With the exception of

the few executives, including Harmon, employees only had limited access to Salesforce and it

was limited to information relevant to their specific jobs and branches. Harmon was one of only

two of Plaintiffs’ sales executives with broad access to Salesforce.

       49.       In order to protect the confidentiality of Plaintiffs’ biggest business opportunities,

Plaintiffs’ computer system is programmed to prevent the printing of the list of business

opportunities.

       50.       Consequently, because Harmon could not print the list, he copied and wrote down

on a yellow legal pad the identities of Plaintiffs’ fourteen largest business opportunities, what the

opportunities were, and the locations of the opportunities with the intent of using this

information for his own benefit and the benefit of Burns Industrial once he left the employ of

Towlift. Harmon reviewed these deals (and likely others) one at a time from the Salesforce

Cloud Platform. He saw the proposed pricing for each of these deals, what products were

involved, and other sensitive details. The accounts represented by these fourteen opportunities

are valued at approximately $25,000,000.00.

       51.       Plaintiffs only learned of the yellow legal pad, and Harmon’s duplicity, because

Harmon forgot the legal pad inside a portfolio in his company car, which he returned to Towlift’s

President, Matthew Adams, on February 3, 2021, the day he resigned.

       52.       Harmon later contacted Robert Kwieciak, Towlift’s Cleveland Sales Manager,

asking that the portfolio (with the yellow legal pad ensconced inside), be returned to him.

       53.       On or about January 25, 2021, Harmon accessed and downloaded on an external

storage drive Confidential Information of Fleet Team including templates of agreements and



                                                  11
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 12 of 32




contracts of Fleet Team. This information is confidential and proprietary to Fleet Team. The

templates, developed over several years, are part of the reason for Fleet Team’s success. All of

this Fleet Team information is information for which Harmon would have had no legitimate use

even had he continued to be an employee of Plaintiffs. In addition, with regard to some of the

customer information Harmon accessed, Plaintiff Fleet team is bound by non-disclosure

agreements with various customers.

        54.        During his January trade secrets misappropriation spree, after copying Plaintiffs’

Confidential Information, Harmon digitally attempted to “cover his tracks” and also deleted, and

attempted to delete, many of Towlift’s files on sales to Fleet Team, so that Towlift no longer had

access to these files, hampering Plaintiffs’ ability to service customers and to compete in the

marketplace.

        55.        One of Harmon’s responsibilities at Burns Industrial is to develop a fleet

management operation for Burns Industrial, as evidenced by his title.

        56.        In sum, Harmon improperly accessed and misappropriated, as well as deleted

from Plaintiffs’ servers, Plaintiffs’ Confidential Information in order to gain an unfair and

unlawful competitive advantage over Plaintiffs and to benefit himself and Burns Industrial.

                           Burns Industrial Conspired with Harmon to
                       Unlawfully Obtain Plaintiffs’ Confidential Information

        57.        Harmon’s unlawful actions were with the knowledge, authorization and

ratification of Burns Industrial which intended to use Plaintiffs’ Confidential Information for its

own benefit and to Plaintiffs’ detriment, including but not limited to the diversion of Plaintiffs’

business opportunities to itself and to cause a loss of reputation and good will to Plaintiffs and

their suppliers.

        58.        On information and belief, Burns Industrial hired Harmon in significant part to


                                                   12
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 13 of 32




obtain Plaintiffs’ Confidential Information from Harmon, which Burns Industrial and Harmon

could then leverage in the marketplace.

       59.     On February 5, 2021, after Harmon abruptly resigned and before he commenced

employment at Burns Industrial, Matthew Adams, President of Towlift, contacted Christopher

Burns, the President and owner of Burns Industrial, to advise him of Harmon’s conversion of

Plaintiff’s Confidential Information.

       60.     Burns Industrial’s response to that information from Matthew Adams was to

continue with their plan to employ Harmon the following week.

       61.     On information and belief, based on information from the marketplace, Burns

Industrial has already utilized Confidential Information provided by Harmon to undercut at least

two of the Plaintiffs, Fleet Team and Towlift, in bids to customers.

       62.     In one deal in which Fleet Team was managing the bidding for a customer, Burns

Industrial bid against itself, i.e., bid less than it previously bid and less than other Hyster/Yale

dealerships who had already submitted a bid, presumably with Harmon’s knowledge of the bids

through his misappropriation of this specific Confidential Information prior to leaving. The

second bid was made directly to the customer, rather than through the proper procedure of

providing the bid to Fleet Team.

       63.     In another situation, Burns Industrial made a bid below that of Plaintiffs to a

customer Harmon had identified on the yellow legal pad listing the fourteen biggest

opportunities for Plaintiffs Towlift and Eagle Mark. Burns Industrial had not previously made a

bid on this deal and only bid after Harmon began his employment with Burns Industrial, when it

would have had access to Harmon’s knowledge concerning the project and Plaintiffs’ bid.




                                                13
          Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 14 of 32




       64.     Plaintiffs believe that there are many other competitive situations in which Burns

Industrial and Harmon are utilizing Plaintiffs’ Confidential Information to unfairly compete in

the marketplace.

       65.     For example, with respect to fleet management, although Burns Industrial had a

limited maintenance tracking program through one of its vendors, this program is very different

than the Fleet Team model. Harmon converted Fleet Team’s proprietary model and templates,

which are much more fully developed than that of Burns Industrial, for his own benefit and that

of Burns Industrial.

       66.     Through the hire of Harmon as Vice President: Business Development and Fleet,

Plaintiffs believe that Burns Industrial intends to now mirror Fleet Team’s model and enter this

consulting market.

       67.     Notably, Burns Industrial is now calling on customers and potential customers of

Fleet Team and submitting bids based on the Confidential Information misappropriated by

Harmon.

       68.     Burns Industrial has used, intends to continue to use, and will be utilizing more

of, its Confidential Information acquired from Harmon in a bid to take customers from Plaintiffs

and compete unfairly.

       69.     It is wrongful and contrary to applicable law to utilize misappropriated trade

secrets to gain an advantage in the marketplace at the expense of the company whose trade

secrets have been misappropriated.

                     Harmon’s Duties of Loyalty and Good Faith to Plaintiffs

       70.     Plaintiffs take reasonable efforts under the circumstances to maintain their

Confidential Information’s secrecy including prohibiting employees from printing or copying the

Confidential Information, maintaining a policy prohibiting the disclosure or misuse of
                                               14
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 15 of 32




Confidential Information, and limiting those employees who can access Confidential

Information.

        71.    As an executive employee and a member of the Executive Committee, Harmon

owed Plaintiffs duties of loyalty and good faith.

        72.    Harmon failed to act in good faith and for Plaintiffs’ sole benefit in the course of

his employment.

        73.    Plaintiffs suffered injury as a result of Harmon’s failure to act solely for

Plaintiffs’ benefit and in conformity with his required duty of loyalty which was a causal factor

in bringing about that injury.

        74.    Harmon acquired this Confidential Information, including trade secrets, by

improper means.

        75.    Harmon’s misappropriation of trade secrets was willful and malicious.

                           Harmon’s Recent Efforts at “Mitigation”

        76.    Harmon, following correspondence from Plaintiffs’ counsel regarding the

misappropriation, retained counsel. His counsel admitted to Harmon’s taking and possession of

Plaintiffs’ Confidential Information on a laptop (which Harmon apparently bought specifically

for this purpose) and an external hard drive, and offered to have such information deleted by a

third party.

        77.    Harmon’s recent efforts at “mitigation” do not mitigate the damages, fail to

remedy the loss of confidentiality, and cannot erase what he and Burns Industrial have

committed to memory, downloaded or copied to other devices or formats, or already used.

                                 Interstate Commerce is Affected

        78.    Plaintiffs have locations in multiple states, including in Pennsylvania and Ohio.



                                                15
           Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 16 of 32




          79.   Plaintiffs sell products and services to customers located in multiple states,

including but not limited to Ohio, Pennsylvania, West Virginia, and North Carolina.

          80.   Plaintiffs’ Confidential Information relates to customers located in the above

states.

                 COUNT I: MISAPPROPRIATION OF TRADE SECRETS
                IN VIOLATION OF THE DEFEND TRADE SECRETS ACT
                              (Against All Defendants)

          81.   Plaintiffs incorporate herein by reference all allegations set forth in the above

paragraphs as if fully rewritten herein.

          82.   The Confidential Information to which Harmon was exposed and had access to as

General Manager of Towlift, and as a member of GNCO’s Executive Committee, constitutes

trade secrets within the meaning of the Defend Trade Secrets Act, 18 U.S.C. § 1839 et seq.

          83.   As set forth in paragraphs 78 through 80 above, the products and services

involved in this case affect interstate commerce.

          84.   Harmon and Burns Industrial have acquired, used, and misappropriated Plaintiffs’

trade secrets through improper means for an improper purpose. These trade secrets are actual

secrets of particular importance to Plaintiffs, constitute competitive value to Plaintiffs, have

independent economic value, and are critical to Plaintiffs’ ability to serve existing and

prospective customers and to compete for their business.

          85.   Plaintiffs’ trade secrets would be uniquely valuable to Plaintiffs’ competitors,

including Burns Industrial, as they not only compete within the same market but Burns desires to

enter additional markets in which Plaintiffs already competitively operate, and these trade

secrets are not ascertainable unless they are taken from Plaintiffs.

          86.   On information and belief, it is for this reason that Burns Industrial authorized and

ratified Harmon’s unlawful conduct.
                                                 16
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 17 of 32




       87.       Harmon was not authorized to take or use these trade secrets outside of his

employment with Plaintiffs and, specifically, was not authorized to take or use these trade secrets

for the benefit of or in connection with any employment for Burns Industrial.

       88.       Burns Industrial is not authorized to accept or use these trade secrets and, Burns

Industrial knows that these trade secrets were acquired through improper means including being

advised by the President of Towlift that Harmon had improperly taken Plaintiffs’ trade secrets

prior to the commencement of Harmon’s employment. Further, Burns Industrial has inevitably

acquired additional trade secrets belonging to Plaintiffs as it continues to employ Harmon.

       89.       Plaintiffs take, and took, reasonable steps to maintain confidentiality with respect

to their Confidential Information and trade secrets, including prohibiting employees from

printing or copying the Confidential Information, maintaining a confidential and proprietary

information policy prohibiting the disclosure or misuse of such information, and limiting those

employees who can access such information.

       90.       Defendants are obligated not to use or disclose trade secret information learned in

the course of Harmon’s employment with Plaintiffs, and the obligations continue even after the

end of Harmon’s employment with Burns Industrial.

       91.       Harmon made known his intent to use the misappropriated trade secrets in

violation of Plaintiffs’ confidence by threatening to acquire Plaintiffs’ business accounts located

in Cleveland, Ohio.

       92.       Defendants’ misappropriation of trade secrets and use of trade secrets was willful

and malicious.

       93.       Defendants’ misappropriation of trade secrets violates the Defend Trade Secrets

Act, 18 U.S.C. § 1836.



                                                  17
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 18 of 32




       94.     As a direct and proximate result of Defendants’ misappropriation of trade secrets,

Plaintiffs have been damaged in a monetary amount to be proven at trial, including lost profits,

attorneys’ fees, loss of trade secrets, and exemplary damages.

             COUNT II: MISAPPROPRIATION OF TRADE SECRETS
      IN VIOLATION OF PENNSYLVANIA’S UNIFORM TRADE SECRETS ACT
                           (Against All Defendants)

       95.     Plaintiffs incorporate herein by reference all allegations set forth in the above

paragraphs as if fully rewritten herein.

       96.     The Confidential Information to which Harmon was exposed and had access to as

General Manager of Towlift and as a member of the Executive Committee constitutes trade

secrets within the meaning of Pennsylvania’s Uniform Trade Secrets Act, 12 Pa.C.S. § 5302.

       97.     Harmon and Burns Industrial acquired, used, and misappropriated these trade

secrets through improper means and for an improper purpose.

       98.     These trade secrets are actual secrets of peculiar importance to Plaintiffs,

constitute competitive value to Plaintiffs, have independent economic value, and are critical to

Plaintiffs’ ability to serve existing and prospective customers and to compete for their business.

       99.     These trade secrets would be uniquely valuable to Plaintiffs’ competitors,

including Burns Industrial, as they service the same customers, and these trade secrets are not

ascertainable unless they are taken from Plaintiffs.

       100.    Harmon was not authorized to take or use these trade secrets outside of his

employment with Plaintiffs and, specifically, was not authorized to take or use these trade secrets

in connection with any employment for Burns Industrial.

       101.    Plaintiffs take, and took, reasonable steps to maintain confidentiality with respect

to their Confidential Information and trade secrets, including prohibiting employees from

printing the Confidential Information, maintaining a confidential and proprietary information
                                                 18
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 19 of 32




policy prohibiting the disclosure or misuse of such information, and limiting those employees

who can access such information.

       102.    Harmon is obligated not to disclose or use trade secret information learned in the

course of his employment with Plaintiffs, and Harmon’s obligations continue even after the end

of his employment with Plaintiffs.

       103.    Burns Industrial is not authorized to accept or use these trade secrets and Burns

Industrial has actual knowledge that these trade secrets were acquired through improper means

as the President of Burns Industrial was advised by the President of Towlift that Harmon had

improperly taken Plaintiffs’ trade secrets prior to the commencement of Harmon’s employment

at Burns Industrial. Further, Burns Industrial has inevitably acquired additional trade secrets of

Plaintiffs as it continues to employ Harmon.

       104.    Harmon threatened to use Plaintiffs’ trade secrets in violation of Plaintiffs’

confidence by threatening to acquire Plaintiffs’ business accounts located in Cleveland, Ohio for

the benefit of Harmon and Burns Industrial.

       105.    Defendants’ misappropriation of trade secrets was willful and malicious.

       106.    Defendants’ misappropriation of trade secrets violates Pennsylvania’s Uniform

Trade Secrets Act, 12 Pa.C.S. § 5301 et seq.

       107.    As a direct and proximate result of Defendants’ misappropriation of trade secrets,

Plaintiffs have been damaged in a monetary amount to be proven at trial, including lost profits,

attorneys’ fees, loss of trade secrets, and exemplary damages.

                 COUNT III: MISAPPROPRIATION OF TRADE SECRETS
              IN VIOLATION OF OHIO’S UNIFORM TRADE SECRETS ACT
                               (Against All Defendants)

       108.    Plaintiffs incorporate herein by reference all allegations set forth in the above

paragraphs as if fully rewritten herein.
                                               19
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 20 of 32




       109.    The Confidential Information to which Harmon was exposed and had access to as

General Manager of Towlift, and as a member of the Executive Staff, constitutes trade secrets

within the meaning of Ohio’s Uniform Trade Secrets Act, O.R.C. § 1333.61(D).

       110.    Harmon and Burns Industrial acquired, used, and misappropriated these trade

secrets through improper means and for an improper purpose.

       111.    These trade secrets are actual secrets of peculiar importance to Plaintiffs,

constitute competitive value to Plaintiffs, have independent economic value, and are critical to

Plaintiffs’ ability to serve existing and prospective customers and to compete for their business.

       112.    These trade secrets would be uniquely valuable to Plaintiffs’ competitors,

including Burns Industrial, as they service the same customers, and these trade secrets are not

ascertainable unless they are taken from Plaintiffs.

       113.    Harmon was not authorized to take or use these trade secrets outside of his

employment with Plaintiffs and, specifically, was not authorized to take or use these trade secrets

in connection with any employment for Burns Industrial.

       114.    Plaintiffs take, and took, reasonable steps to maintain confidentiality with respect

to their Confidential Information and trade secrets, including prohibiting employees from

printing the Confidential Information, maintaining a confidential and proprietary information

policy prohibiting the disclosure or misuse of such information, and limiting those employees

who can access such information.

       115.    Harmon is obligated not to disclose or use trade secret information learned in the

course of his employment with Plaintiffs, and Harmon’s obligations continue even after the end

of his employment with Plaintiffs.




                                                 20
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 21 of 32




       116.    Burns Industrial is not authorized to accept or use these trade secrets and Burns

Industrial knows that these trade secrets were acquired through improper means as the President

of Burns Industrial was advised by the President of Towlift that Harmon had improperly taken

Plaintiffs’ trade secrets. Further, Burns Industrial has inevitably acquired some of Plaintiffs’

trade secrets as it continues to employ Harmon.

       117.    Harmon threatened to use trade secrets in violation of Plaintiffs’ confidence by

threatening to acquire Plaintiffs’ business accounts located in Cleveland, Ohio for the benefit of

Harmon and Burns Industrial.

       118.    Defendants’ misappropriation of trade secrets was willful and malicious.

       119.    Defendants’ misappropriation of trade secrets violates Ohio’s Uniform Trade

Secrets Act, O.R.C. § 1333.61 et seq.

       120.    As a direct and proximate result of Defendants’ misappropriation of trade secrets,

Plaintiffs have been damaged in a monetary amount to be proven at trial, including lost profits,

attorneys’ fees, loss of trade secrets, and exemplary damages.

              COUNT IV: INEVITABLE DISCLOSURE OF TRADE SECRETS
                              (Against all Defendants)

       121.    Plaintiffs incorporate herein by reference all allegations set forth in the above

paragraphs as if fully rewritten herein.

       122.    The Confidential Information to which Harmon had access to as General Manager

of Towlift and as a member of the Executive Staff constitutes trade secrets within the meaning of

the Defend Trade Secrets Act, Pennsylvania’s Uniform Trade Secrets Act, and Ohio’s Uniform

Trade Secrets Act, O.R.C. § 1333.61 et seq.




                                                  21
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 22 of 32




       123.    Harmon learned of these trade secrets in his role as General Manager of Towlift

and as a member of the Executive Committee. Harmon acquired these trade secrets through

improper means shortly before abruptly resigning.

       124.    Towlift, Eagle Mark, and Fleet Team are in the material handling business and

buy, sell, lease, and remarket forklifts, lift trucks, and other light construction or material

handling equipment and provide consulting services with respect to this type of equipment.

       125.    Burns Industrial, like Plaintiffs, is in the material handling business. Burns

Industrial buys, sells, leases, and remarkets forklifts and other light construction or material

handling equipment.

       126.    Plaintiffs and Burns Industrial are competitors within the material handling

business and share very similar product lines.

       127.    Harmon’s roles and responsibilities at GNCO and its subsidiaries are similar to

those he will perform at Burn’s Industrial’s Vice President: Business Development and Fleet.

       128.    It is inevitable that Harmon will disclose trade secrets, and that Confidential

Information and trade secrets unlawfully acquired will filter into his work for Burns Industrial, as

Harmon’s roles with Towlift, GNCO, and its subsidiaries will be very similar.

       129.    Harmon cannot possibly separate the Confidential Information he has either

taken, or retains, from Plaintiffs from any work he performs for Burns Industrial.

       130.    As shown by his misappropriation of Plaintiffs’ Confidential Information, it is

inevitable that Harmon plans on using, or retaining, Confidential Information – regardless of any

claims he may make to have destroyed that information. Likewise, Burns Industrial’s decision to

hire Harmon even after it was advised of Harmon’s improper taking of Plaintiffs’ Confidential




                                                 22
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 23 of 32




Information demonstrates that it expects Harmon to utilize and/or disclose Plaintiffs’

Confidential Information while employed at Burns Industrial.

        131.    If Plaintiffs’ trade secrets are disclosed, they will suffer irreparable harm in the

form of lost profits and business opportunities.

        132.    As Harmon’s disclosure of trade secrets is inevitable, and as there a substantial

threat of continued disclosure, Plaintiffs seek an order enjoining and restraining Harmon from

working for, or otherwise being employed by, Burns Industrial Equipment, Inc.

                             COUNT V: BREACHES OF THE
                  FIDUCIARY DUTIES OF LOYALTY AND GOOD FAITH
                     (Pursuant to Ohio Common Law - Against Harmon)

        133.    Plaintiffs incorporate herein by reference all allegations set forth in the above

paragraphs as if fully rewritten herein.

        134.    As General Manager for Towlift and as a member of the Executive Committee,

Harmon owed Plaintiffs duties of loyalty, good faith, fair dealing, and to act in a manner not

opposed to the best interests of the Plaintiffs’ corporations.

        135.    For several weeks, if not several months, before his resignation, Harmon acted for

the benefit of entities other than Plaintiffs.

        136.    Harmon intentionally breached his duties of good faith and loyalty, and acted for

the benefit of other entities, when he accessed Plaintiffs’ Confidential Information, while still

employed by Towlift, with the intent of misappropriating that Confidential Information.

        137.    Harmon breached his duties of good faith and loyalty to Plaintiffs when, while

still employed by Towlift, he improperly accessed Plaintiffs’ Confidential Information and

transcribed it onto a piece of paper with the intent of using the information for his own benefit

once he left the employ of Towlift.



                                                   23
            Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 24 of 32




           138.   Harmon breached his duties of good faith and loyalty to Plaintiffs when, while

still employed by Towlift, he improperly accessed Plaintiffs’ Confidential Information and saved

it to an external drive with the intent of using the information for his own benefit (and the benefit

of Burns Industrial) once he left the employ of Towlift.

           139.   Harmon’s conduct also violates several of the provisions of Towlift’s Employee

Handbook, further demonstrating breaches of the duty of good faith and loyalty as well as the

duty of care.

           140.   Plaintiffs have suffered injury in lost profit, attorneys’ fees, and lost trade secrets.

           141.   Harmon’s failure to act in good faith and solely for the Plaintiffs’ benefit caused

Plaintiffs’ injuries including the loss of profit, loss of good will, attorneys’ fees, and lost trade

secrets.

           142.   As a direct and proximate result of Harmon breaching his duties of good faith and

loyalty, Plaintiffs have been damaged in a monetary amount to be proven at trial, including lost

profits, lost good will, attorneys’ fees, and loss of trade secrets.

                               COUNT VI: BREACHES OF THE
                   FIDUCIARY DUTIES OF LOYALTY AND GOOD FAITH
                   (Pursuant to Pennsylvania Common Law - Against Harmon)

           143.   Plaintiffs incorporate herein by reference all allegations set forth in the above

paragraphs as if fully rewritten herein.

           144.   As General Manager for Towlift and as a member of the Executive Committee,

Harmon owed Plaintiffs duties of loyalty, good faith, fair dealing, and to act in a manner not

opposed to the best interests of the Plaintiffs’ corporations.

           145.   For several weeks, if not several months, before his resignation, Harmon acted for

the benefit of entities other than Plaintiffs.



                                                     24
            Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 25 of 32




           146.   Harmon intentionally breached his duties of good faith and loyalty, and acted for

the benefit of other entities, when he accessed Plaintiffs’ Confidential Information, while still

employed by Towlift, with the intent of misappropriating that Confidential Information.

           147.   Harmon breached his duties of good faith and loyalty to Plaintiffs when, while

still employed by Towlift, he improperly accessed Plaintiffs’ Confidential Information and

transcribed it onto a piece of paper with the intent of using the information for his own benefit

once he left the employ of Towlift.

           148.   Harmon breached his duties of good faith and loyalty to Plaintiffs when, while

still employed by Towlift, he improperly accessed Plaintiffs’ Confidential Information and saved

it to an external drive with the intent of using the information for his own benefit once he left the

employ of Towlift.

           149.   Harmon’s conduct also violates several of the provisions of Towlift’s Employee

Handbook, further demonstrating breaches of the duty of good faith and loyalty as well as the

duty of care.

           150.   Plaintiffs have suffered injury in lost profit, attorneys’ fees, and lost trade secrets.

           151.   Harmon’s failure to act in good faith and solely for the Plaintiffs’ benefit caused

Plaintiffs’ injuries including the loss of profit, loss of good will, attorneys’ fees, and lost trade

secrets.

           152.   As a direct and proximate result of Harmon breaching his duties of good faith and

loyalty, Plaintiffs have been damaged in a monetary amount to be proven at trial, including lost

profits, lost good will, attorneys’ fees, and loss of trade secrets.




                                                     25
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 26 of 32




        COUNT VII: AIDING AND ABETTING BREACH OF FIDUCIARY DUTY
                       (Against Defendant Burns Industrial)

        153.    Plaintiffs incorporate herein by reference all allegations set forth in the above

paragraphs as if fully rewritten herein.

        154.    As set forth in Count V above, and in the preceding paragraphs of this Complaint,

Harmon breached his fiduciary duties of good faith and loyalty to Plaintiffs by misappropriating

Plaintiffs’ Confidential Information for his own use and for the use of Burns Industrial.

        155.    At all times, Burns Industrial was aware that it was a breach of Harmon’s

fiduciary duties to Plaintiffs to misappropriate Plaintiffs’ Confidential Information.

        156.    On information and belief, Burns Industrial provided substantial inducement,

direction, assistance and encouragement to Harmon in effecting his breach of fiduciary duties.

        157.    At all times, Burns Industrial acted willfully, wantonly, and maliciously, and their

outrageous conduct entitles Plaintiffs to an award of punitive damages in an amount to be

determined at trial.

        158.    Plaintiffs have been substantially harmed by Harmon’s egregious breach of

fiduciary duties and Burns Industrial’s inducement, assistance and encouragement thereof, in a

monetary amount to be proven at trial, including lost profits, lost good will, attorneys’ fees, and

loss of trade secrets.

        159.    Burns Industrial has or will be unjustly enriched by its wrongful activities in the

form of revenues, profits, commissions, and other payments received from Plaintiffs’ customers,

distributors, suppliers and other third parties.

                         COUNT VIII: COMMON LAW CONVERSION
                                  (Against All Defendants)

        160.    Plaintiffs incorporate herein by reference all allegations set forth in the above

paragraphs as if fully rewritten herein.

                                                   26
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 27 of 32




       161.    Defendants have deprived the Plaintiffs of the Plaintiffs’ property in the form of

their Confidential Information.

       162.    Defendants did not have the Plaintiffs’ consent to deprive the Plaintiffs of their

property in the form of their Confidential Information.

       163.    Harmon intended to exercise dominion or control over Plaintiffs’ property as

shown by accessing the Confidential Information, transcribing it, and downloading it onto a USB

drive or other external drive.

       164.    Burns Industrial intended to exercise dominion or control over Plaintiffs’ property

as shown by continuing to employ Harmon after being warned that Harmon had taken Plaintiffs’

Confidential Information.

       165.    As a direct and proximate result of Defendants’ conversion, Plaintiffs have been

damaged in a monetary amount to be proven at trial, including lost profits, lost good will,

attorneys’ fees, and loss of trade secrets.

    COUNT IX: TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIPS
                          (Against All Defendants)

       166.    Plaintiffs incorporate herein by reference all allegations set forth in the above

paragraphs as if fully rewritten herein.

       167.    Plaintiffs have existing and prospective contractual relationships with their

customers.

       168.    Defendants took purposeful action, specifically intending to harm the existing

contractual relations of Plaintiffs, or to prevent prospective contractual relations from occurring

between Plaintiffs and their customers.




                                                27
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 28 of 32




        169.    Illustratively, Harmon took purposeful action in misappropriating Plaintiffs’ trade

secrets with the intent to harm their relationships with existing and prospective customers in

Cleveland, Ohio as shown by his comments to his co-worker or former co-worker.

        170.    Specifically, Burns Industrial took purposeful action when it continued to employ

Harmon after learning that Harmon had improperly taken Plaintiffs’ Confidential Information.

        171.    Defendants were not privileged in misappropriating Plaintiffs’ trade secrets and

were not privileged when they intended to harm Plaintiffs’ existing or prospective contractual

relations.

        172.    As a direct and proximate result of Defendants’ tortious interference with

business relationships, Plaintiffs have been damaged in a monetary amount to be proven at trial,

including lost profits, lost good will, and attorneys’ fees.

               COUNT X: UNFAIR COMPETITION/UNJUST ENRICHMENT
                             (Against All Defendants)

        173.    Plaintiffs incorporate herein by reference all allegations set forth in the above

paragraphs as if fully rewritten herein.

        174.    Defendants misappropriated Plaintiffs’ Confidential Information by improper

means and for the purpose of unfairly competing against Plaintiffs, including stealing Plaintiffs’

Confidential Information and customers.

        175.    Defendants' misappropriation and use of Plaintiffs’ Confidential Information has

and will continue to cause significant harm to Plaintiffs, including loss of profits, lost good will,

attorneys’ fees, and costs.

        176.    Defendants are liable to Plaintiffs for such damages and harm.

        177.    At all times, Defendants acted willfully, wantonly and maliciously, and their

outrageous conduct entitles Plaintiffs to an award of punitive damages in an amount to be


                                                  28
         Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 29 of 32




determined at trial.

                                  COUNT XI: ACCOUNTING
                                   (Against All Defendants)

       178.    Plaintiffs incorporate herein by reference all allegations set forth in the above

paragraphs as if fully rewritten herein.

       179.    As set forth above, Defendants engaged in, or aided and abetted in,

misappropriation of trade secrets, breaches of fiduciary duties, tortious interference with business

relationships, unfair competition, and conversion.

       180.    Plaintiffs do not have an adequate remedy at law for the harm caused to the

Plaintiffs by Defendants’ misconduct.

       181.    Plaintiffs are entitled to an accounting by all Defendants of all customers, sales,

revenues, payments, commissions, and profits diverted from Plaintiffs’ businesses and/or

obtained by Defendants as a result of their misconduct.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs GNCO, Towlift, Eagle Mark, and Fleet Team respectfully

request that this Court grant judgment in their favor and against Defendants Ryan Harmon and

Burns Industrial as follows:

       (a)     Enjoin and restrain Harmon from working for, or otherwise being employed by,

Burns Industrial or a like competitor;

       (b)     Enjoin and restrain Defendants and any other person or entity acting in aid or

concert, or in participation with them, or at their direction, from using or disclosing any of

Plaintiffs’ trade secrets or confidential or proprietary information;

       (c)     Order Defendants to provide an accounting of all of Plaintiffs’ trade secrets and

confidential or proprietary information in possession of Defendants, and an accounting of all


                                                 29
           Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 30 of 32




profits, monies, or other compensation received through the use of Plaintiffs’ trade secrets and

confidential and proprietary information;

         (d)   Award Plaintiffs compensatory damages in an amount to be proven at trial;

         (e)   Award Plaintiffs their costs and attorneys’ fees;

         (f)   Award Plaintiffs exemplary damages in an amount not exceeding twice any award

made as Harmon’s misappropriation of trade secrets was willful and malicious pursuant to the

Defend Trade Secrets Act and Pennsylvania’s Trade Secrets Act;

         (g)   Award Plaintiffs exemplary damages in an amount not exceeding three times any

award made as Harmon’s misappropriation of trade secrets was willful and malicious pursuant to

the Ohio Uniform Trade Secrets Act;

         (h)   Award Plaintiffs punitive damages and costs in an amount to be determined at

trial;

         (i)   Award Plaintiffs the compensation they paid to Harmon while he was employed

by Plaintiffs and breaching his duties of good faith and loyalty;

         (j)   Require Harmon and Burns to immediately return, delete, or erase all Plaintiffs’

trade secrets, and confidential and proprietary information in their possession; and

         (k)   Award such other relief as this Court deems just and equitable.


Dated:     March 8, 2021                          Respectfully submitted,

                                                  /s/ Elly Heller-Toig
                                                  Elly Heller-Toig, PA I.D. #33244
                                                  Moira Cain-Mannix, PA I.D. #81131
                                                  Matthew R. Mazgaj, PA I.D. #327068

                                                  MARCUS & SHAPIRA LLP
                                                  301 Grant Street
                                                  One Oxford Centre, 35th Floor
                                                  Pittsburgh, PA 15219-6401
                                                  Telephone: 412-471-3490

                                                30
Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 31 of 32




                               Facsimile: 412-391-2315
                               E-mail: ehtoig@marcus-shapira.com
                               E-mail: cain-mannix@marcus-shapira.com
                               E-mail: mazgaj@marcus-shapira.com

                                   -and-

                               /s/ Carl H. Gluek
                               Carl H. Gluek
                               FRANTZ WARD LLP
                               200 Public Square, Suite 3000
                               Cleveland, OH 44114-1230
                               Telephone: 216-515-1660
                               Facsimile: 216-515-1650
                               E-mail: cgluek@frantzward.com

                               (Pro Hac Vice motion to be filed)

                               Attorneys for Plaintiffs




                              31
Case 2:21-cv-00318-RJC Document 1 Filed 03/08/21 Page 32 of 32
